Citation Nr: 0318095	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On December 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's clinical records for all 
in-service periods of hospitalization, including 
all records held by the base hospital at Fort 
Campbell, dated from March 1975 to March 1978, 
including copies of all audiological 
examinations, all post March 1978 treatment 
records from each entity the veteran identifies, 
including all post March 1978 records held by 
Avaya Communications (2929 Baird Road, 
Shreveport, LA 71118) and AT&T Corporation (900 
Rt. 202-206 North Bedmenster, NJ 07921) 
(including a copy of all audiological 
examination the veteran took at AT&T's 
Shreveport, LA facility in 1979), and all 
Louisiana VA medical center (VAMC) records.  As 
to the VAMCs', request notes, discharge 
summaries, consults, vitals, medications, labs, 
imaging, diet and nutrition assessment, 
procedures, and problem lists.

2.	After associating with the record all evidence 
obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded both an audiological VA 
examination and a VA examination by an ears, 
nose, and throat (ENT) specialist.

a.	The examiners must review the claims folder 
and must state that they did so.
b.	The examiners should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant symptoms, 
as well as the veteran's post-service work 
history as it pertains to noise exposure.
c.	All indicated tests and studies, including 
audiological testing, should be 
accomplished.
d.	The ENT examiner must thereafter provide 
answers to the following questions:
(i).  Does the veteran currently suffer from 
hearing loss in either ear as defined by VA?  
See 38 C.F.R. § 3.385.
(ii).  Does the veteran currently suffer from 
recurrent tinnitus in either ear?  See 
38 C.F.R. § 3.4.85, Diagnostic Code 6260.
(iii).  If the veteran is diagnosed with 
hearing loss and/or tinnitus in either ear, 
state whether it is as least as likely than 
not that it is attributable to the veteran's 
military service.
Note:  In providing the above opinions, the 
examiner must take into account the veteran's 
in service claims of having been exposed to 
acoustic trauma, as an infantryman, because of 
his regularly having to fire infantry weapons 
including the LAW rocket, the fact that his 
military service ended in March 1978, and his 
post-service work history.
e.  A legible reports of examination must be 
associated with the record and must include 
all examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached.
3.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


